966 F.2d 1455
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.John Bryant TAYLOR, Defendant-Appellant.
No. 91-4038.
United States Court of Appeals, Sixth Circuit.
June 2, 1992.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and WOODS, District Judge.*
PER CURIAM.


1
Defendant, John Bryant Taylor, appeals from his judgment of conviction and sentence, which followed his entry of a conditional plea of guilty pursuant to Fed.R.Crim.P. 11(a)(2).   He seeks review of the district court's adverse determination of his pretrial motion seeking the suppression of evidence seized from him when he was stopped by police officers.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in denying defendant's motion to suppress evidence.


3
As the reasons why that motion should be denied have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.


4
Accordingly, the judgment of conviction and sentence are affirmed, upon the reasoning set out by the district court in its memorandum and order of March 11, 1991.



*
 The Honorable George E. Woods, United States District Judge for the Eastern District of Michigan, sitting by designation